Exhibit CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Earnings Loss from Operations before Income Taxes and Minority Interest $ (264 ) $ (365 ) $ (777 ) $ (975 ) Fixed Charges 479 460 1,422 1,390 Total Earnings $ 215 $ 95 $ 645 $ 415 Fixed Charges Interest Expense $ 470 $ 452 $ 1,393 $ 1,362 Amortization of Debt Costs 8 7 24 23 Interest Element of Rentals 1 1 5 5 Total Fixed Charges $ 479 $ 460 $ 1,422 $ 1,390 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the three months ended September 30, 2008 and 2007 were insufficient to cover fixed charges by $264 million and $365 million, respectively. Earnings for the nine months ended September 30, 2008 and 2007 were insufficient to cover fixed charges by $777 million and $975 million, respectively. As a result of such deficiencies, the ratios are not presented above.
